Citation Nr: 0920326	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 
1975.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in March 2009.  This 
matter was remanded in July 2007.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Veterans Court 
also has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
depression as secondary to service-connected 
pseudofolliculitis barbae and tinea cruris, chest muscle 
strain, and postoperative perirectal abscess.  Accordingly, 
on remand, the Veteran should be provided a VA examination 
which addresses the contended causal relationship between his 
service-connected disabilities and his claimed depression.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
VA examination to determine the nature 
and etiology of any current depression.  
The claims folder must be made available 
to the examiner for review.  Based on the 
examination findings and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that depression was caused 
or aggravated (permanently worsened) by 
the Veteran's service-connected 
pseudofolliculitis barbae and tinea 
cruris, chest muscle strain, or 
postoperative perirectal abscess.   

2.  After completion of the foregoing, 
readjudicate the claim of service 
connection for depression as secondary 
to service-connected disabilities.  If 
the benefit sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




